      Case 2:19-cv-00242-SMJ     ECF No. 14    filed 06/02/20   PageID.734 Page 1 of 17
                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


1                                                                Jun 02, 2020
                                                                     SEAN F. MCAVOY, CLERK

2

3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     WINONA L.C.,                                No. 2:19-cv-00242-SMJ
5
                               Plaintiff,
6                                                ORDER DENYING PLAINTIFF’S
                  v.                             MOTION FOR SUMMARY
7                                                JUDGMENT AND GRANTING
     ANDREW M. SAUL,                             COMMISSIONER’S MOTION
8    COMMISSIONER OF SOCIAL                      FOR SUMMARY JUDGMENT
     SECURITY,
9
                               Defendant.
10

11         Plaintiff Winona L.C. appeals the Administrative Law Judge’s (ALJ) denial

12   of her application for Supplemental Security Income (SSI) benefits. She alleges the

13   ALJ (1) improperly evaluated the opinions of a psychologist, a nurse practitioner,

14   and a licensed social worker, and (2) erred in discounting Plaintiff’s own subjective

15   symptom testimony. The Commissioner of Social Security (“Commissioner”) asks

16   the Court to affirm the ALJ’s decision. Before the Court, without oral argument, are

17   the parties’ cross-motions for summary judgment, ECF Nos. 11, 12. Upon

18   reviewing the administrative record, the parties’ briefs, and the relevant authority,

19   the Court is fully informed. For the reasons set forth below, the Court finds the ALJ

20   did not err in evaluating the medical opinion evidence or Plaintiff’s symptom

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT – 1
         Case 2:19-cv-00242-SMJ     ECF No. 14    filed 06/02/20   PageID.735 Page 2 of 17




1    testimony. Accordingly, the Court denies Plaintiff’s motion for summary judgment

2    and grants the Commissioner’s motion for summary judgment.

3                                       BACKGROUND1

4             Plaintiff applied for benefits on February 9, 2017, alleging disability with an

5    onset date of January 1, 1994, though she later amended the alleged onset date to

6    December 16, 2016. AR 185–90, 15.2 The Commissioner denied Plaintiff’s

7    application on March 20, 2017, see AR 86–89, and denied it again on

8    reconsideration, see AR 93. At Plaintiff’s request, a hearing was held before ALJ

9    Donna Walker. AR 33–59. The ALJ denied Plaintiff benefits on July 26, 2018.

10   AR 12–32. The Appeals Council denied Plaintiff’s request for review on May 17,

11   2019. AR 1–6. Plaintiff then appealed to this Court under 42 U.S.C. § 405(g). ECF

12   No. 1.

13                             DISABILITY DETERMINATION

14            A “disability” is defined as the “inability to engage in any substantial gainful

15   activity by reason of any medically determinable physical or mental impairment

16   which can be expected to result in death or which has lasted or can be expected to

17

18   1
      The facts, thoroughly stated in the record and the parties’ briefs, are only briefly
19   summarized here.
     2
      References to the administrative record (AR), ECF No. 8, are to the provided page
20   numbers to avoid confusion.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT – 2
      Case 2:19-cv-00242-SMJ      ECF No. 14    filed 06/02/20   PageID.736 Page 3 of 17




1    last for a continuous period of not less than twelve months.” 42 U.S.C.

2    §§ 423(d)(1)(A), 1382c(a)(3)(A). The decision-maker uses a five-step sequential

3    evaluation process to determine whether a claimant is disabled. 20 C.F.R.

4    §§ 404.1520, 416.920.

5           Step one assesses whether the claimant is engaged in substantial gainful

6    activities. If he is, benefits are denied. 20 C.F.R. §§ 404.1520(b), 416.920(b). If he

7    is not, the decision-maker proceeds to step two.

8           Step two assesses whether the claimant has a medically severe impairment or

9    combination of impairments. 20 C.F.R. §§ 404.1520(c), 416.920(c). If the claimant

10   does not, the disability claim is denied. If the claimant does, the evaluation proceeds

11   to the third step.

12          Step three compares the claimant’s impairment with a number of listed

13   impairments acknowledged by the Commissioner to be so severe as to preclude

14   substantial gainful activity. 20 C.F.R. §§ 404.1520(d), 404 Subpt. P App. 1,

15   416.920(d). If the impairment meets or equals one of the listed impairments, the

16   claimant is conclusively presumed to be disabled. If the impairment does not, the

17   evaluation proceeds to the fourth step.

18          Step four assesses whether the impairment prevents the claimant from

19   performing work he has performed in the past by examining the claimant’s residual

20   functional capacity, or RFC. 20 C.F.R. §§ 404.1520(e), 416.920(e). If the claimant

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT – 3
      Case 2:19-cv-00242-SMJ        ECF No. 14   filed 06/02/20   PageID.737 Page 4 of 17




1    is able to perform his previous work, he is not disabled. If the claimant cannot

2    perform this work, the evaluation proceeds to the fifth step.

3          Step five, the final step, assesses whether the claimant can perform other

4    work in the national economy in view of his age, education, and work experience.

5    20 C.F.R. §§ 404.1520(f), 416.920(f); see Bowen v. Yuckert, 482 U.S. 137 (1987).

6    If the claimant can, the disability claim is denied. If the claimant cannot, the

7    disability claim is granted.

8          The burden of proof shifts during this sequential disability analysis. The

9    claimant has the initial burden of establishing a prima facie case of entitlement to

10   disability benefits. Rhinehart v. Finch, 438 F.2d 920, 921 (9th Cir. 1971). The

11   burden then shifts to the Commissioner to show (1) the claimant can perform other

12   substantial gainful activity, and (2) that a “significant number of jobs exist in the

13   national economy,” which the claimant can perform. Kail v. Heckler, 722

14   F.2d 1496, 1498 (9th Cir. 1984). A claimant is disabled only if his impairments are

15   of such severity that he is not only unable to do his previous work but cannot,

16   considering his age, education, and work experiences, engage in any other

17   substantial gainful work which exists in the national economy. 42 U.S.C.

18   §§ 423(d)(2)(A), 1382c(a)(3)(B).

19                                      ALJ FINDINGS

20         At step one, the ALJ found Plaintiff had not engaged in substantial gainful

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT – 4
      Case 2:19-cv-00242-SMJ      ECF No. 14    filed 06/02/20   PageID.738 Page 5 of 17




1    activity since the application date. AR 17.

2          At step two, the ALJ found that Plaintiff had several medically determinable

3    severe impairments: trochanteric bursitis of the bilateral hips; minor degenerative

4    changes of the left knee; trapezius strain/mild impingement of the left shoulder;

5    moderate persistent asthma, exercise-induced, without complication; tobacco abuse

6    disorder; morbid obesity; major depressive disorder; generalized anxiety disorder;

7    personality disorder with antisocial and borderline features; and post-traumatic

8    stress disorder. Id. The ALJ found Plaintiff’s borderline intellectual functioning;

9    acute cholecystitis; polyuria; upper respiratory infection; and carpal tunnel were not

10   severe impairments. AR 17–18.

11         At step three, the ALJ found that Plaintiff did not have an impairment or

12   combination of impairments that met or medically equaled the severity of a listed

13   impairment. AR 18.

14         At step four, the ALJ found that Plaintiff had an RFC sufficient to perform a

15   restricted range of light work as defined in 20 C.F.R. § 416.967 (b) with the

16   following limitations:

17         [Plaintiff] can frequently stoop (i.e., bend at the waist) kneel, or crouch
           (i.e., bend at the knees); she can occasionally climb ramps or stairs; she
18         can never crawl or climb ladders, ropes or scaffolds; she can frequently
           reach overhead with the left upper extremity; should avoid concentrated
19         exposure to extreme cold, vibration, and hazards (such as dangerous
           machinery or unprotected heights); she can understand, remember, and
20         apply information that is simple and routine; she can work in proximity

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT – 5
      Case 2:19-cv-00242-SMJ      ECF No. 14    filed 06/02/20   PageID.739 Page 6 of 17




1          to, but not close cooperation with, co-workers and supervisors; she
           should work in an environment where contact with the public is not
2          required; she has the ability, with legally required breaks, to focus
           attention on work activities and stay on task at a sustained rate; she can
3          complete tasks in a timely manner, sustain an ordinary routine,
           regularly attend work, and work a full day without needing more than
4          the allotted number or length of rest periods; and has the ability to
           respond appropriately, distinguish between acceptable and
5          unacceptable work performance, and be aware of normal hazards and
           take appropriate precautions.
6

7    AR 18–19.

8          In reaching this determination, the ALJ gave great weight to the opinions of

9    Jay Toews, M.D., Carol Moore, Ph.D., Eugene Kester, M.D., and Robert Hander,

10   M.D. AR 24–25. The ALJ gave little weight to the opinions of John Arnold,

11   Ph.D., Jennifer Brumley, a licensed social worker, and Melody Bremis, ARNP. Id.

12   at 25–26.

13         At step five, the ALJ found Plaintiff had no past relevant work history, but in

14   view of her RFC, age, education, and work experience could be expected to perform

15   work as a small parts assembler, food sorter, or bottle packer/caser, each of which

16   existed in substantial number in the national economy. AR 24.

17                              STANDARD OF REVIEW

18         The Court must uphold an ALJ’s determination that a claimant is not disabled

19   if the ALJ applied the proper legal standards and there is substantial evidence in the

20   record, considered as a whole, to support the ALJ’s decision. Molina v. Astrue, 674

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT – 6
      Case 2:19-cv-00242-SMJ     ECF No. 14   filed 06/02/20   PageID.740 Page 7 of 17




1    F.3d 1104, 1110 (9th Cir. 2012) (citing Stone v. Heckler, 761 F.2d 530, 531 (9th

2    Cir. 1985)). “Substantial evidence ‘means such relevant evidence as a reasonable

3    mind might accept as adequate to support a conclusion.’” Id. at 1110 (quoting

4    Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir. 2009)). This

5    must be more than a mere scintilla but may be less than a preponderance. Id.

6    at 1110–11 (citation omitted). If the evidence supports more than one rational

7    interpretation, the Court must uphold an ALJ’s decision if it is supported by

8    inferences reasonably drawn from the record. Id.; Allen v. Heckler, 749 F.2d 577,

9    579 (9th Cir. 1984). The Court will not reverse an ALJ’s decision if the errors

10   committed by the ALJ were harmless. Molina, 674 F.3d at 1111 (citing Stout v.

11   Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1055–56 (9th Cir. 2006)). “[T]he burden

12   of showing that an error is harmful normally falls upon the party attacking the

13   agency’s determination.” Shinseki v. Sanders, 556 U.S. 396, 409 (2009).

14                                      ANALYSIS

15   A.    The ALJ did not err in evaluating the medical opinion evidence

16         Plaintiff first contends the ALJ erred in ascribing reduced weight to the

17   opinions of Dr. John Arnold, Ph.D., Jennifer Brumley, a licensed social worker, and

18   Melody Bremis, ARNP. ECF No. 11 at 17–18. The Commissioner argues the ALJ’s

19   evaluation of these opinions was proper. ECF No. 12 at 14–19.

20

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT – 7
      Case 2:19-cv-00242-SMJ         ECF No. 14   filed 06/02/20   PageID.741 Page 8 of 17




1          1.     John Arnold, Ph.D.

2          For SSI appeal purposes, there are three types of physicians: “(1) those who

3    treat the claimant (treating physicians); (2) those who examine but do not treat the

4    claimant (examining physicians); and (3) those who neither examine nor treat the

5    claimant [but who review the claimant’s file] (non-examining physicians).”

6    Holohan v. Massanari, 246 F.3d 1195, 1201–02 (9th Cir. 2001) (alteration in

7    original) (quoting Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995)). Generally, a

8    treating physician’s opinion carries more weight than an examining physician’s,

9    and an examining physician’s opinion carries more weight than a non-examining

10   physician’s. Id. at 1202. “In addition, the regulations give more weight to opinions

11   that are explained than to those that are not . . . and to the opinions of specialists

12   concerning matters relating to their specialty over that of nonspecialists.” Id.

13   (internal citations omitted).

14         If a treating or examining physician’s opinion is uncontradicted, the ALJ may

15   reject it only by offering “clear and convincing reasons that are supported by

16   substantial evidence.” Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). “If

17   a treating or examining doctor’s opinion is contradicted by another doctor’s

18   opinion, an ALJ may only reject it by providing specific and legitimate reasons that

19   are supported by substantial evidence.” Bayliss, 427 F.3d at 1216 (citing Lester, 81

20   F.3d at 830–31). But the ALJ need not accept the opinion of any physician,

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT – 8
      Case 2:19-cv-00242-SMJ     ECF No. 14    filed 06/02/20   PageID.742 Page 9 of 17




1    including a treating physician, if that opinion is brief, conclusory and inadequately

2    supported by clinical findings.” Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219,

3    1228 (9th Cir. 2009).

4          The ALJ assigned little weight to Dr. Arnold’s opinions for several reasons,

5    including that those opinions were inconsistent with the longitudinal medical

6    record, which the ALJ noted Dr. Arnold had not reviewed prior to assessing Plaintiff

7    as “markedly” and “severely” limited in numerous areas. AR 25–26. Plaintiff argues

8    Dr. Arnold did, in fact, review Plaintiff’s prior medical records. ECF No. 13 at 5

9    (citing AR 592). But the record Plaintiff cites does not support that conclusion;

10   while it indicates Plaintiff told Dr. Arnold she was receiving mental health

11   treatment—and thus Dr. Arnold was aware of Plaintiff’s medical records—there is

12   no indication he in fact received or reviewed those records. See AR 592. As such,

13   the Court finds the ALJ was justified in assigning reduced weight to Dr. Arnold’s

14   opinions because they were not informed by review of the medical record, as Dr.

15   Toews’s opinions were. AR 25–26; see also Andrea S., v. Comm’r Soc. Sec. Admin.,

16   Case. No. 3:19-CV-00465-AC, 2020 WL 2751887, at *5 (D. Or. May 27, 2020)

17   (citing Bray, 554 F.3d at 1228) (upholding decision of ALJ who assigned reduced

18   weight to opinions of reviewing physicians who did not review all available medical

19   records).

20         The ALJ also properly identified incongruities between Dr. Arnold’s

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT – 9
     Case 2:19-cv-00242-SMJ      ECF No. 14    filed 06/02/20   PageID.743 Page 10 of 17




1    opinions and the objective medical evidence. Plaintiff is correct that where a

2    claimant alleges disability due to mental illness, an ALJ errs by identifying “a few

3    isolated instances of improvement over a period of months or years and treat[ing]

4    them as a basis for concluding a claimant is capable of working.” Garrison v.

5    Colvin, 759 F.3d 995, 1017 (9th Cir. 2014) (citing Holohan v. Massanari, 246 F.3d

6    1195, 1205 (9th Cir. 2001)). But while the ALJ’s discussion of Dr. Arnold’s

7    opinions only identified one example of inconsistency between those opinions and

8    the medical record—a “normal” test of Plaintiff’s cognition from near the time of

9    Plaintiff’s application, see AR 26 (citing AR 306)—his written decision cataloged

10   many such instances throughout the record of Plaintiff exhibiting mental capacity

11   incompatible with the many “marked” and “severe” limitations Dr. Arnold

12   assessed. See AR 20–26 (citing, e.g., AR 427, 484–87; 499; 566). To be sure, the

13   medical record also contained reports of Plaintiff experiencing the severe symptoms

14   she alleged, but the Court cannot conclude the ALJ unfairly found Dr. Arnold’s

15   opinions inconsistent with the longitudinal medical record as a whole.

16         Because Dr. Arnold’s opinions were at odds with those of Dr. Toews, the

17   ALJ was only required to provide “specific and legitimate reasons that are

18   supported by substantial evidence.” Bayliss, 427 F.3d at 1216 (citing Lester, 81 F.3d

19   at 830–31). Having reviewed the ALJ’s decision and the medical record before her,

20   the Court finds Dr. Arnold’s lack of familiarity with Plaintiff’s medical records and

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT – 10
         Case 2:19-cv-00242-SMJ   ECF No. 14   filed 06/02/20   PageID.744 Page 11 of 17




1    inconsistency between his assessment of Plaintiff’s limitations and the longitudinal

2    medical record were specific and legitimate reasons, supported by substantial

3    evidence, to assign those opinions reduced weight. The Court will not, therefore,

4    disturb the ALJ’s decision on this ground.

5             2.    Jennifer Brumley, MSW, LSW

6             Plaintiff next contends the ALJ erred in assigning reduced weight to the

7    opinions of licensed social worker Jennifer Brumley. ECF No. 11 at 17–18. An ALJ

8    may consider “other source” testimony from medical sources such as nurse

9    practitioners, physicians’ assistants, and counselors. 20 C.F.R. § 404.1513(d)(1).3

10   Testimony from “other sources” regarding a claimant’s symptoms or how an

11   impairment affects his or her ability to work is competent evidence and cannot be

12   disregarded without comment. See Dodrill v. Shalala, 12 F.3d 915, 918–19 (9th

13   Cir. 1993) (discussing friend and family lay witnesses, also listed as other sources

14   under 20 C.F.R. § 404.1513(d)). If an ALJ chooses to discount testimony of such a

15   witness, the ALJ must provide “reasons that are germane to each witness” and may

16   not simply categorically discredit the testimony. Id. at 919.

17            The ALJ assigned little weight to Ms. Brumley’s opinions both because they

18   were undated, preventing the ALJ from assessing whether Brumley’s opinions

19
     3
      The Court applies the regulations as written at the time Plaintiff’s application for
20   benefits was filed.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT – 11
     Case 2:19-cv-00242-SMJ     ECF No. 14    filed 06/02/20   PageID.745 Page 12 of 17




1    reflected Plaintiff’s condition during the period of alleged disability, and because

2    they were based exclusively on Plaintiff’s self-reports, rather than any objective

3    clinical findings. AR 26 (citing AR 264–65 (“[Plaintiff] reports difficulties with

4    memory as well as daily events that trigger PTSD.”); see also Valentine, 574 F.3d

5    685, 694 (9th Cir. 2009) (heavy reliance on claimant’s self-reports is germane

6    reason to reject “other source” opinions where ALJ has also discounted claimant’s

7    symptom testimony). Having reviewed Brumley’s two-page report—which

8    consisted of short, conclusory, handwritten statements, the Court finds the ALJ

9    identified germane reasons to assign her opinions reduced weight. See Bray, 554

10   F.3d at 1228 (ALJ may reject opinions of physician were based on inadequate

11   clinical findings).

12         3.     Melody Bremis, ARNP

13         The ALJ also assigned little weight to the opinions of Nurse Practitioner

14   Melody Bremis because they lacked specificity and were formulated a year prior to

15   the application date. AR 26. As set out above, because Ms. Bremis’s was an “other

16   source” opinion, the ALJ was only required to provide “germane” reasons to assign

17   it reduced weight. Dodrill, 12 F.3d at 918–19. Having reviewed the record, the

18   Court concludes the ALJ identified germane reasons to reject Ms. Bremis’s

19

20

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT – 12
         Case 2:19-cv-00242-SMJ    ECF No. 14    filed 06/02/20   PageID.746 Page 13 of 17




1    opinions.4 See Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1165 (9th

2    Cir. 2008) (citing Fair, 885 F.2d 597, 600 (9th Cir. 1989) (“Medical opinions that

3    predate the alleged onset of disability are of limited relevance.”); Bray, 554 F.3d at

4    1228 (ALJ may reject physician’s conclusory opinions).

5
     B.       The ALJ did not err in discounting Plaintiff’s subjective symptom
6             testimony

7             Plaintiff also contends the ALJ erred in discounting Plaintiff’s own subjective

8    symptom testimony. ECF No. 11 at 14–16. Where a claimant presents objective

9    medical evidence of impairments that could reasonably produce the symptoms

10   complained of, an ALJ may reject the claimant’s testimony about the severity of her

11   symptoms only for “specific, clear and convincing reasons.” Burrell v. Colvin, 775

12   F.3d 1133, 1137 (9th Cir. 2014). The ALJ’s findings must be sufficient “to permit

13   the court to conclude that the ALJ did not arbitrarily discredit claimant’s

14   testimony.” Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008). General

15   findings are insufficient. Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995). In

16   evaluating the claimant’s credibility, the “ALJ may weigh inconsistencies between

17   the claimant’s testimony and his or her conduct, daily activities, and work record,

18

19   4
       Accordingly, Plaintiff’s argument that the credibility of Ms. Brumley’s opinions
     was enhanced by their consistency with Nurse Practitioner Bremis’s is insufficient
20   to overturn the ALJ’s decision. See ECF No. 11 at 17.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT – 13
     Case 2:19-cv-00242-SMJ     ECF No. 14    filed 06/02/20   PageID.747 Page 14 of 17




1    among other factors.” Bray, 554 F.3d at 1227. The Court may not second guess the

2    ALJ’s credibility findings that are supported by substantial evidence. Tommasetti,

3    533 F.3d at 1039.

4           The ALJ rejected Plaintiff’s symptom testimony for several reasons. First,

5    the ALJ noted Plaintiff’s limited work history since approximately a decade prior

6    to the alleged onset date detracted from her credibility in testifying that her

7    disability prevented her from securing gainful employment. See AR 21.

8    Specifically, the ALJ noted that Plaintiff had not worked since 2006 and, when

9    asked during the hearing to explain this, first testified it was because she had no

10   “job history,” did not “work well with others,” and was prohibited from working

11   “with children or the elderly or anybody disabled,” which the ALJ attributed to

12   Plaintiff’s criminal history. See AR 21, 47. During an interview with Dr. Arnold,

13   Plaintiff stated she quit her most recent job because her “supervisor said choose

14   between job and family,” and told Dr. Arnold she had been fired from other jobs

15   because she “can’t get along with others,” is not “a team player” and doesn’t “get

16   along with other people.” AR 592. When asked during the hearing to elaborate on

17   her difficulty cooperating with co-workers, Plaintiff explained she “get[s] upset

18   with people behind her” and “usually end[ed] up having a lot of stress at work, and

19   [] can’t think straight.” AR 47. Plaintiff testified that as a result, she “usually

20   end[ed] up screwing something up and just having problems.” Id. When pressed

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT – 14
         Case 2:19-cv-00242-SMJ   ECF No. 14    filed 06/02/20   PageID.748 Page 15 of 17




1    further, Plaintiff also attributed her lack of recent employment to her alleged

2    symptoms. See AR 48–54.

3             The ALJ also concluded Plaintiff’s lack of gainful employment for ten years

4    preceding the amended onset date could be explained by her self-described role as

5    “homemaker.” AR 21 (citing AR 308, 359, 433, 498, 533). During the hearing,

6    Plaintiff testified her spouse was pursuing a technical credential and working, and

7    that she was responsible for four children, ranging in age from five to fifteen at the

8    application date, who were living in the home. AR 42–46. Plaintiff explained her

9    duties at home included household chores such as doing laundry and cooking.

10   AR 53. The ALJ thus concluded Plaintiff was “quite functional and busy.”5

11            An ALJ may assign reduced weight to a claimant’s testimony that her

12   symptoms limit her ability to work where that testimony is undermined by

13   significant periods of unemployment attributable to causes other than the alleged

14   disability. See Thomas v. Barnhart, 278 F.3d 947, 959 (9th Cir. 2002) (upholding

15

16   5
       The Court also concludes the ALJ’s finding that Plaintiff’s activities of daily living
     were inconsistent with the nature and severity of her alleged symptoms was
17   supported by the record. While “[t]he Social Security Act does not require that
     claimants be utterly incapacitated to be eligible for benefits,” Fair v. Bowen, 885
18   F.2d 597, 603 (9th Cir. 1989), an ALJ is justified in discrediting a claimant’s
     symptom testimony where it is incompatible with her self-described daily
19   activities. See Bray, 554 F.3d at 1227. Having reviewed the record, the Court cannot
     find the ALJ’s conclusion—that Plaintiff’s activities of daily living was at odds with
20   the severity of the symptoms she alleged—was arbitrary or baseless.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT – 15
     Case 2:19-cv-00242-SMJ      ECF No. 14    filed 06/02/20   PageID.749 Page 16 of 17




1    ALJ’s decision attributing little weight to symptom testimony of claimant whose

2    “work history was spotty, at best, with years of unemployment between jobs, even

3    before she claimed disability”); Marsh v. Colvin, 792 F.3d 1170, 1173 n.2 (9th

4    Cir. 2015); cf. Gonzales v. Berryhill, 261 F. Supp. 3d 1085, 1097 (D. Or. 2017)

5    (reversing ALJ’s decision discrediting symptom testimony where bases for

6    claimant’s past terminations were consistent with alleged symptoms).

7          Having reviewed the record, the Court finds the ALJ articulated clear and

8    convincing reasons to attribute reduced weight to Plaintiff’s subjective symptom

9    testimony. Plaintiff did not maintain gainful employment for nearly a decade prior

10   to first claiming disability, and the ALJ reasonably concluded this gap in Plaintiff’s

11   employment was attributable both to her self-professed inability to cooperatively

12   work with others and her substantial responsibilities at home. The Court finds these

13   were clear and convincing reasons, supported by substantial evidence, to reject

14   Plaintiff’s symptom testimony, and therefore declines to overturn the ALJ’s

15   decision on this basis.

16                                     CONCLUSION

17         For the reasons set forth above, IT IS HEREBY ORDERED:

18         1.     Plaintiff’s Motion for Summary Judgment, ECF No. 11, is DENIED.

19         2.     The Commissioner’s Motion for Summary Judgment, ECF No. 12, is

20                GRANTED.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT – 16
     Case 2:19-cv-00242-SMJ      ECF No. 14   filed 06/02/20   PageID.750 Page 17 of 17




1          3.     The Clerk’s Office shall ENTER JUDGMENT in favor of

2                 DEFENDANT and thereafter CLOSE the file.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel.

5          DATED this 2nd day of June 2020.

6
                        _________________________
7                       SALVADOR MENDOZA, JR.
                        United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING COMMISSIONER’S MOTION FOR SUMMARY
     JUDGMENT – 17
